IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                            No. 78448-0-I
                                                 (Consolidated with No. 82005-2-I)
                             Respondent,
                v.                               DIVISION ONE

 KEVIN WILLIAM LIGHT-ROTH,
                                                 UNPUBLISHED OPINION
                             Appellant.


       CHUN, J. — In 2000, the State charged 16-year-old Kevin Light-Roth with

robbery in the first degree. Based on former RCW 13.04.030(1)(e)(v)(C) (2009),

the juvenile division of the superior court automatically declined jurisdiction and

the matter proceeded in adult superior court where Light-Roth pleaded guilty and

received a sentence. Eighteen years later, Light-Roth appealed, challenging the

jurisdiction of the adult superior court. He moved for an extension of time to

appeal. We remanded for the trial court to conduct an evidentiary hearing to

address whether Light-Roth voluntarily, knowingly, and intelligently waived his

limited right to appeal. On remand, the trial court found that Light-Roth so

waived that right. Light-Roth appeals that decision. A commissioner of this court

consolidated the appeals. For the reasons discussed below, we affirm, deny the

motion to extend time, and dismiss the appeal.

                                  I. BACKGROUND

   A. Guilty Plea and Sentencing

       In 2000, the State charged 16-year-old Light-Roth with robbery in the first


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 78448-0-I/2


degree with a deadly weapon. Under former RCW 13.04.030(1)(e)(v)(C) (2009),

the juvenile division of the superior court automatically declined jurisdiction. See

State v. Watkins, 191 Wn.2d 530, 533, 423 P.3d 830 (2018) (“Former

RCW 13.04.030(1) (2009), part of the Basic Juvenile Court Act (BJCA), provided

that juvenile courts must automatically decline jurisdiction over 16 and 17 year

olds charged with enumerated offenses.”). The matter proceeded in adult

superior court.

       The State and Light-Roth agreed that he would plead guilty to robbery in

the first degree and the State would dismiss the firearm enhancement. Light-

Roth executed a Statement of Defendant on Plea of Guilty.

       At the sentencing hearing, the State recommended 48 months of

confinement. Light-Roth’s trial counsel Zenon Olbertz recommended the court

impose a sentence below the standard range. The court sentenced Light-Roth to

36 months of confinement, the low-end of the sentencing range.1

       The sentencing court asked Olbertz, “Counsel, would you please notify

your client of his appeal rights?” Olbertz responded, “Yes.” On the clerk’s

minute entry, a box was checked for, “The Court advised Defendant of his / her

rights on appeal / collateral attack, and the Certificate of Compliance is

executed.”




       1
         About six months after Light-Roth’s release from confinement for this robbery
conviction, in February 2003, he killed a man and a jury convicted him of murder in the
second degree. Light-Roth unsuccessfully appealed and collaterally attacked that
conviction. In re Pers. Restraint of Light-Roth, 191 Wn.2d 328, 422 P.3d 444 (2018).


                                            2
No. 78448-0-I/3


       Light-Roth signed a “standard form” “NOTICE OF RIGHTS ON APPEAL

AND CERTIFICATE OF COMPLIANCE WITH CrR 7.2(b); SUPERIOR COURT

RULES” (Notice of Rights) that provided in pertinent part,
               1. You have a right to appeal your conviction if you were found
       guilty following a trial.
               2. You have the right to appeal a sentence outside the
       standard sentence range. The sentence that has been imposed (is)
       (is not) outside the standard sentence range.
               3. You are advised that unless a written notice of appeal is
       filed within 30 days after the entry of this judgment (which is today),
       the right of appeal is irrevocably waived. The original and one (1)
       copy of the notice of appeal must be filed with, and the filing fee paid
       to, the Clerk of the Superior Court within 30 days after the entry of
       this judgment. If you are authorized to proceed at public expense,
       that order must be filed with the notice of appeal instead of the filing
       fee.

   B. Initial Appeal

       Eighteen years later, Light-Roth appealed the judgment and sentence. At

the direction of this court,2 Light-Roth moved to extend time to file a notice of

appeal under RAP 18.8(b), and he explained that he sought to appeal the adult

superior court’s jurisdiction. He supported the motion with a declaration, stating

in part:
       2. When I was convicted and sentenced, I was not informed and did
          not know that I had a right to appeal issues such as the
          jurisdiction of adult court for a crime committed when I was a
          juvenile.
       3. If I had been informed or known, I would have asked my attorney
          to file an appeal for me.
       4. I did not knowingly, intelligently, and voluntarily waive my right to
          appeal.



       2
        See State v. Light-Roth, No. 78448-0-I, slip op. at 1 (Wash. Ct. App. May 6,
2019) (unpublished), https://www.courts.wa.gov/opinions/pdf/784480.pdf).


                                           3
No. 78448-0-I/4


The State responded that Light-Roth signed the written Notice of Rights that

informed him of his right to appeal, and Olbertz advised him of that right.

       A commissioner of this court determined the record on appeal was

insufficient to determine whether Light-Roth voluntarily, knowingly, and

intelligently waived his right to appeal. The commissioner remanded the case to

the trial court for an evidentiary hearing to address waiver.

       The State moved to modify the commissioner’s ruling, arguing the record

sufficiently showed that Light-Roth understood and waived his right to appeal.

We denied the State’s motion and remanded the case for an evidentiary hearing

to determine whether Light-Roth voluntarily, knowingly, and intelligently waived

his right to appeal. State v. Light-Roth, No. 78448-0-I, slip op. at 1 (Wash. Ct.

App. May 6, 2019) (unpublished), https://www.courts.wa.gov/opinions/

pdf/784480.pdf; see GR 14.1(c).

   C. Evidentiary Hearing

       On remand, the trial court heard testimony from Olbertz, Light-Roth, and

Light-Roth’s mother Noreen Light.3

       Olbertz testified that he did not have a “very good” or “independent”

recollection of the case. The State asked him if he remembered telling Light-

Roth “that he was not allowed any appeal?” Olbertz testified, “I don’t recall, but I

would not have told anyone that, because it is not accurate.” The trial court

found Olbertz credible.



       3
           For clarity, we refer to Noreen Light by her first name. We intend no disrespect.


                                              4
No. 78448-0-I/5


       At the beginning of the evidentiary hearing, Light-Roth submitted a revised

declaration. During the hearing, he purported to read it as follows:4
       I Kevin Light-Roth declare I wish to appeal my judgment. When I
       was convicted and sentenced on 8/4/2000, I was not informed and
       did not know that I had a right to appeal issues such as jurisdiction
       of adult court for a crime committed when I was a juvenile and/or
       whether mitigating factors relating to youthfulness, impetuosity,
       psychological maladies and substance abuse warrant reduced
       sentences. If I had been informed or had known, I would have asked
       my attorney to file an appeal for me. I did not knowingly, intelligently
       and voluntarily waive my right to appeal.

Light-Roth testified that after the sentencing hearing,
       I was signing all of the documents as I was leaving in a hurry,
       ushering me out of the courtroom so they could bring the next guy in.
       I remember that. And I remember him saying, “Don’t worry about
       this stuff, we are done,” just sign it and go, which—the essence of
       which I took to be that “there is no—there is nothing else to be done.
       There is no appeal for you; there is no—there is nothing else to be
       done. This is it.”

The trial court found Light-Roth not credible.

       The trial court found that Light-Roth voluntarily, knowingly, and intelligently

waived his right to appeal. In doing so, the trial court explained that it considered

“the transcript of the sentencing hearing, the advice of rights on appeal, and all

other files and pleadings in this case (as specifically agreed to by both counsel

during the evidentiary hearing).” Light-Roth appeals the order. A commissioner

of this court consolidated the appeal with his earlier appeal.

                                       II. ANALYSIS

       Light-Roth contends substantial evidence does not support the trial court’s

finding that he voluntarily, knowingly, and intelligently waived his right to appeal.



       4
           Neither party included the declaration in the appellate record.


                                              5
No. 78448-0-I/6


We disagree.

       The Washington State Constitution guarantees criminal defendants the

right to appeal.5 CONST. art. I, § 22 (amend. 10). “The State carries the burden

of demonstrating that a convicted defendant has made a voluntary, knowing, and

intelligent waiver of the right to appeal.” State v. Sweet, 90 Wn.2d 282, 286, 581

P.2d 579 (1978). The State must “make some affirmative showing that the

defendant understood and chose not to exercise [their] right to appeal.” State v.

Cater, 186 Wn. App. 384, 392, 345 P.3d 843 (2015). “A defendant who pleads

guilty retains a limited right to appeal collateral questions such as the validity of

the statute, sufficiency of the information, and an understanding of the nature of

the offense.” Id.

       Under “extraordinary circumstances,” we may grant a motion to extend

time for an appellant to file an otherwise untimely appeal. RAP 18.8(b). We

“ordinarily hold that the desirability of finality of decisions outweighs the privilege

of a litigant to obtain an extension of time under this section.” RAP 18.8(b).

“However, strict application of RAP 18.8(b) must be balanced against a

defendant’s state constitutional right to appeal.” Cater, 186 Wn. App. at 392.

       On remand, the trial court considered the testimony of Olbertz, Light-Roth,

and Noreen, as well as the sentencing transcript and filings related to sentencing.



       5
          Light-Roth asserts that recent case law on juvenile brain development and
culpability provide him the means to challenge the constitutionality of the automatic
decline statute. Our Supreme Court has held that automatic decline is constitutional. ln
re Boot, 130 Wn.2d 553, 571–72, 925 P.2d 964 (1996); Watkins, 191 Wn.2d at 533
(“[A]utomatic decline does not violate due process because juveniles do not have a
constitutional right to be tried in juvenile court.”).


                                           6
No. 78448-0-I/7


The trial court found, “the State met its burden of proving that the defendant

voluntarily, knowingly, and intelligently waived his right to appeal.”

       The trial court listed a number of considerations that supported finding

Light-Roth waived his right to appeal. “Factual findings are erroneous where not

supported by substantial evidence in the record. Substantial evidence exists

where there is a ‘sufficient quantity of evidence in the record to persuade a fair-

minded, rational person of the truth of the finding.’” In re Pers. Restraint of Davis,

152 Wn.2d 647, 680, 101 P.3d 1 (2004) (quoting State v. Hill, 123 Wn.2d 641,

644, 870 P.2d 313 (1994)). We focus on three of the court’s considerations.

       First, the trial court found Olbertz “credible and competent.” It noted,

“Mr. Olbertz was candid that he somewhat remembered the case, remembered

little about the sentencing, did not remember if he advised his client of his right to

appeal, but knew that he would not have advised the defendant that he had no

right to appeal as the defendant contended.” Olbertz’s statements during the

evidentiary hearing and in his declaration support the trial court’s

characterization. When asked whether he told Light-Roth that he could not

appeal, Olbertz testified, “the specific answer is I don’t recall, but I would not

have told anyone that, because that is not accurate.” (Emphasis added.) Olbertz

also testified:
       Well, because there is always a right to attack the effective
       assistance of counsel under any circumstance, and . . . . there’s
       always issues that can be appealed, limited issues, but even with a
       waiver of a right to appeal, effective assistance of counsel is always
       an issue that is not waivable, and so I was operating under at least
       that limited thought process at all times, so I just wouldn’t have said
       that because it is not true.



                                           7
No. 78448-0-I/8


       Similarly, in his declaration, Olbertz wrote, “[A]s a general matter, I would

not have told Mr. Light-Roth that he was not allowed any appeal. I understood in

2000, as I understand now, that defendants have limited rights of appeal

following a plea.” He also wrote, “Had Mr. Light-Roth or any other client asked

me about his right to appeal following a plea, I would have informed the client

that he or she does have a limited right to appeal.”

       Second, the trial court found Light-Roth not credible. The court wrote, “His

attempt to explain the language in his declaration that was directly at odds with

Mr. Olbertz’s testimony, after this Court stated that this Court found Mr. Olbertz to

be credible (during this Court’s ruling on the defendant’s half-time motion)[,] was

not credible.” Substantial evidence supports this statement because Light-Roth

claims that Olbertz told him he could not appeal, and Olbertz testified that he

“would not have told anyone that [they were not allowed to appeal] because it is

not accurate.”

       And while the clerk’s minute entry says that the court advised Light-Roth

of his right to collateral attack, but not his right to appeal, at sentencing, the court

asked Olbertz to advise Light-Roth of his appeal rights and he responded, “Yes.”

       Third, the trial court found that Noreen’s testimony was not “helpful or

relevant” because of her understandable bias in favor of Light-Roth and her “little

independent recall of the sentencing or the circumstances surrounding the plea.”

Noreen’s testimony appears unhelpful and irrelevant to the waiver question

because she testified that she did not know of any conversation between Light-

Roth and Olbertz about his plea or right to appeal.


                                           8
No. 78448-0-I/9


       The State cites In re Pers. Restraint of Merritt, where this court remanded

for the trial court to hold an evidentiary hearing to determine whether trial counsel

failed to inform Merritt of his intoxication defense. 69 Wn. App. 419, 420–21, 848

P.2d 1332 (1993). During the evidentiary hearing, trial counsel testified to his

“practice habits.” Id. at 421. While the trial counsel did not have a specific

recollection of the defendant’s case, he testified, “‘[I]t’s very likely I would have

discussed the issue of intoxication and its impact on Mr. Merritt’s defense with

him.’” Id. at 422. Merritt testified that trial counsel never advised him of that

defense. Id. The trial court found that, because “[t]he discussions of the

intoxicated condition of Mr. Merritt were just too pervasive in all of this case,” trial

counsel and the defendant “obviously” discussed the possibility of the defense.

Id. at 423. It also found Merritt not credible. Id. Merritt appealed, asserting

substantial evidence did not support the trial court’s finding and the trial court

improperly weighed trial counsel’s “‘habit and practice evidence.’” Id. at 424–25.

This court affirmed, stating, “[I]t is for the trier of fact to determine the credibility of

the witnesses and the weight and sufficiency of the evidence, including evidence

of habit and practice.” Id. at 425.

       While Light-Roth acknowledges that credibility determinations are usually

for the finder of fact, he contends the trial court erred in weighing the witnesses’

credibility. He says it was “patently absurd” for the trial court to give Olbertz’s

testimony on his standard practice more weight than Light-Roth’s testimony on

what actually occurred. But as discussed in Merritt, it is for the trier of fact to

determine witnesses’ credibility and weight; and to determine the sufficiency of


                                             9
No. 78448-0-I/10


the evidence, the trier of fact may use habit and practice evidence. Thus, we will

not disturb the trial court’s credibility determinations. See Davis, 152 Wn.2d at

680 (“A trial court’s credibility determinations cannot be reviewed on appeal,

even to the extent there may be other reasonable interpretations of the

evidence.”); State v. Cross, 156 Wn. App. 568, 581, 234 P.3d 288 (2010) (“The

trier of fact makes credibility determinations that we do not review on appeal.”).

       Given the foregoing, substantial evidence supports the trial court’s finding

that Light-Roth voluntarily, knowingly, and intelligently waived his limited right to

appeal.6

       We affirm, deny Light-Roth’s motion to extend time, and dismiss the

appeal.




 WE CONCUR:




       6
         Because Light-Roth waived his limited right to appeal, we do not reach the
State’s other arguments.


                                          10